                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


TROY ADAM AUTIN #452745                         CASE NO. 2:17-CV-01035 SEC P

VERSUS                                          JUDGE JAMES D. CAIN, JR.

TERRY COOLEY ET AL                              MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [doc. 86] of the

Magistrate Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering the

objections to the Report and Recommendation in the record;

      IT IS ORDERED that the plaintiff’s Motion for Summary Judgment [doc. 72] be

DENIED, that the defendants’ Motion for Summary Judgment [doc. 58] be GRANTED,

and that the remaining claims in this matter be DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the plaintiff’s Motion to Compel [doc. 81] and

Motion for Subpoena [doc. 82] be DENIED AS MOOT.

      THUS DONE AND SIGNED in Chambers on this 6th day of March, 2020.



                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
